UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1094



FRANCISCO JAVIER ROYO,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



On Appeal from the United States Tax Court.    (Tax Ct. No. 96-6033)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francisco Javier Royo, Appellant Pro Se. Bruce Raleigh Ellisen,
Robert William Metzler, Joan Iris Oppenheimer, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the United States Tax Court's order dismiss-

ing his action for want of prosecution. We have reviewed the record

and the tax court's opinion. Finding no abuse of discretion, we

affirm. See Hillig v. Commissioner, 916 F.2d 171, 174 (4th Cir.
1990). Appellant's motion for stay pending receipt of his legal

materials is denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2